

[Graphic appears here]
May 13, 2011

Tel: 412/422-9900
Fax: 412/422-3900




Real Estate Group
Penn Liberty Plaza I
1300 Penn Avenue, Suite 300
Pittsburgh, PA 15222-4211



Mr. Sean M. Teague
Partner
FHO Partners
1 International Place
Boston, MA 02110
RE: SEVENTH AMENDMENT TO AGREEMENT OF LEASE DATED MARCH 31, 2011 BY AND BETWEEN
THE BUNCHER COMPANY, AS LANDLORD, AND HAEMONETICS CORPORATION, AS TENANT, AS
AMENDED BY FIRST AMENDMENT TO AGREEMENT OF LEASE DATED APRIL 30, 1991, AS
AMENDED BY SECOND AMENDMENT TO AGREEMENT OF LEASE DATED OCTOBER 18, 2000, AS
AMENDED BY THIRD AMENDMENT TO AGREEMENT OF LEASE DATED MARCH 23, 2004, AS
AMENDED BY FOURTH AMENDMENT DATED MARCH 12, 2008, AS AMENDED BY FIFTH AMENDMENT
TO AGREEMENT OF LEASE DATED OCTOBER 1, 2008, AND AS AMENDED BY SIXTH AMENDMENT
TO AGREEMENT OF LEASE DATED JULY 17, 1990 (COLLECTIVELY "THE LEASE") COVERING
BUILDINGS 18/18A AND 3 LOCATED IN BUNCHER COMMERCE PARK, LEETSDALE, PA (THE
"LEASED PREMISES")
Dear Mr. Teague
Enclosed are three (3) original counterparts of the above referenced Seventh
Amendment to Agreement of Lease.
Please have all three (3) counterparts signed and attested and then return same
to our office. Upon execution by The Buncher Company, we will return one (1)
Seventh Amendment to Agreement of Lease to you for your file.
Should you have any questions regarding this matter, do not hesitate to give me
a call.
Very truly yours
[Graphic appears here]


Brian R. Goetz
Executive Vice President-Real Estate Group





--------------------------------------------------------------------------------



SEVENTH AMENDMENT TO AGREEMENT OF LEASE
MADE AS OF THE 31st DAY OF MARCH, 2011
BY AND BETWEEN
THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having an office in
the City of Pittsburgh, Allegheny County, Pennsylvania
AND
HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts
WHEREAS, the parties hereto have entered into that certain Agreement of Lease
dated July 17, 1990; as amended by First Amendment to Agreement of Lease dated
April 30, 1991; by Second Amendment to Agreement of Lease dated October 18,
2000; by Third Amendment to Agreement of Lease dated March 23, 2004; by Fourth
Amendment to Agreement of Lease dated March 12, 2008; by Fifth Amendment to
Agreement of Lease dated October 1, 2008; and by Sixth Amendment to Agreement of
Lease dated January 8, 2010 (hereinafter collectively called the "Lease"); along
with the renewal letter dated June 8, 2010, exercising the renewal option for
the Fourth Renewal Term pursuant to paragraph 3 of the Sixth Amendment to
Agreement of Lease, covering certain property known as Buildings 18 and 18A, the
Building 18 Expansion Space, and a portion of Building 3 (the "Building #3
Space"), in the Buncher Commerce Park, Borough of Leetsdale, Allegheny County,
Pennsylvania, and more particularly described in the Lease and called herein and
therein the "Leased Premises;" and
WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and
WHEREAS, the parties hereto desire to further amend the Lease to (i) extend the
term for the Building #3 Space only for one (1) additional year (the "Fifth
Renewal Term"), (ii) increase the monthly rental during the Fifth Renewal Term,
(iii) provide for further extensions of the term of the Lease as to the Building
#3 Space only, and (iv) establish Tenant's right to terminate the Lease with
respect to the Building #3 Space only during the Fifth Renewal Term.
NOW, THEREFORE in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:





--------------------------------------------------------------------------------




1. TERM: The term of the Lease as it applies to the Building #3 Space only is
hereby extended for the Fifth Renewal Term to commence immediately following the
expiration of the Fourth Renewal Term. The expiration date of the term of the
Lease for the Building #3 Space only, as extended by the Fifth Renewal Term, is
hereby changed from March 31, 2011, to March 31, 2012.
2. RENT: Tenant shall pay to Landlord as monthly rental for the Leased Premises
the following amounts at the following times:
A.
Tenant shall continue to pay to Landlord on the first (1st) day of each calendar
month for the balance of the Fourth Renewal Term, to and including June 1, 2011,
as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A, the
Building 18 Expansion Space and the Building #3 Space), the amount of
$38,942.23.

B.
Beginning on July 1, 2011, and on the first (1st) day of each succeeding
calendar month thereafter to and including March 1, 2012, Tenant shall pay to
Landlord as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A,
the Building 18 Expansion Space and the Building #3 Space) the amount of
$42,023.59.

C.
In the event the Fifth Renewal Term terminates or expires for the Building #3
Space for whatever cause, beginning on the first (1st) day of the month
following the termination or expiration of the Fifth


Renewal Term, and on the first (1st) day of each calendar month thereafter
during the balance of Second Extended Term, Tenant shall pay to Landlord as
monthly rental for the Leased Premises (i.e. Buildings 18 and 18A and the
Building 18 Expansion Space) the amount of $31,997.49.
The rentals under this paragraph 2 shall be payable in advance, without demand,
deduction or set off. All rentals and other sums payable as additional rental
under the Lease shall be paid to Landlord at 1300 Penn Avenue, P.O. Box 768,
Pittsburgh, PA 15230-0768 or at such other place or to such other person as may
be designated by Landlord in writing.
3. RENEWAL OPTION: Provided Tenant has not terminated the Lease pursuant to
paragraph 4 of this Seventh Amendment to Agreement of Lease, Tenant shall have
the right and option to extend the term of the Lease for the Building #3 Space
only for two (2) consecutive terms of one (1) year each (the "Sixth Renewal
Term" and the "Seventh Renewal Term," respectively). The Sixth Renewal Term
shall commence immediately following expiration of the Fifth Renewal Term, and
the Seventh Renewal Term shall commence immediately following expiration of the
Sixth Renewal Term, if

2

--------------------------------------------------------------------------------




applicable. So long as Tenant is not in default of the Lease, Tenant may
exercise the right to extend the term of the Lease for the Sixth Renewal Term
and Seventh Renewal Term only by delivering to Landlord written notice of
Tenant's exercise of such right no less than three (3) months prior to the
expiration of the extant renewal term, time being of the essence. The terms and
conditions of the Fifth Renewal Term shall continue in full force and effect for
the Sixth Renewal Term and the Seventh Renewal Term, if applicable, except that
the monthly rental for the Leased Premises during the Sixth Renewal Term and the
Seventh Renewal Term, if applicable, shall be $42,259.50.
Notwithstanding the above, if Tenant, itself or its affiliate or subsidiary is
in default under the Lease or is not in full possession of the Building #3 Space
continuously during the last three (3) months of the Fifth Renewal Term or the
Sixth Renewal Term, whichever is applicable, and at the commencement of the
applicable renewal term, Landlord may, at its option, terminate the Lease as to
the Building #3 Space only, as of the last day of the Fifth Renewal Term or the
Sixth Renewal Term, whichever is applicable.
4. RIGHT OF TERMINATION: Tenant shall have the right and option to terminate the
Lease and the term thereof as to the Building #3 Space only, effective November
30, 2011. To exercise said right, and as conditions precedent to such
termination, Tenant shall i) notify Landlord in writing of its intent to
terminate no later than September 1, 2011, time being of the essence; ii) pay to
Landlord as a termination fee and not as a penalty the amount of $1,229.22, on
the first day of the calendar month immediately following the date of the
notice, and iii) not be in default of the Lease. Said termination fee is in
addition to the monthly rental due under the Lease. If the notice is duly given,
the termination fee is paid as aforesaid, and Tenant is not in default under the
Lease, the Lease and the term thereof, as to the Building #3 Space only, shall
terminate on November 30, 2011, as though such date was the scheduled
termination date of the Lease for the Building #3 Space, and the Lease for
Buildings 18 and 18A and the Building 18 Expansion Space shall remain in full
force and effect.
5. BROKER: Except as provided below, Landlord and Tenant each hereby warrants to
the other that no real estate broker has been involved in this transaction on
its behalf and that no finder's fees or real estate commissions have been earned
by any third party. Tenant hereby agrees to indemnify Landlord and Landlord
hereby agrees to indemnify Tenant for any liability or claims for commissions or
fees arising from a breach of this warranty by it. The only real estate broker
involved in this transaction is FHO Partners whose commission or fee with
respect to this transaction shall be paid by Landlord in accordance with that
certain letter to Mr. Sean M. Teague dated March 1, 2011.

3

--------------------------------------------------------------------------------




6. Except as amended and supplemented hereby, all terms and conditions of the
Lease shall remain in full force and effect.
WITNESS the due execution hereof on the day and year first written above.


ATTEST:
 
THE BUNCHER COMPANY
 
 
 
By:
 
 
By:
 
 
Bernita Buncher
 
 
Thomas J. Balestrieri
 
Secretary
 
 
President/CEO

 



ATTEST:
 
HAEMONETICS CORPORATION
 
 
 
By:
[Graphic appears here]
 
By:
[Graphic appears here]
Name:
[Graphic appears here]
 
Name:
[Graphic appears here]
Title:
[Graphic appears here]
 
Title:
[Graphic appears here]














4